Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 20140106721) in view of Hatter (US 20120036081) in view of Toth (US 10,756906).

Regarding claim 1, Calman teaches, a method comprising: 
conducting a video chat for bank digital document between a client device and a support terminal (Paragraph 58, Fig. 3, l. 310; a first customer computing device to establish an operative connection with a representative system such that the customer 202 and the representative 204 may conduct a conference. The establishing the connection allows the customer to either initiate or continue a conference session with a representative system in order to discuss, explore, and/or resolve issues related to products and/or services associated with and/or offered by a financial institution associated with the representative system. The first customer computing device may be any device capable of establishing communication with a representative system including a smart phone, tablet computer, PDA and Paragraph 29, 36); 
providing, on a display of the client device, the video chat between the client device and the support terminal within a first pane (Paragraph 40, 44) and 
at least one document interface for signing digital document in a second pane (transmitting the banking application or the documents, allow the interaction between the customer and the representative i.e.; comment, edit, Paragraph 35; teach split screen to present these documents, also having split screen to view the video in one zone and the document or slides in another zone is very common to avoid any distraction and Paragraphs 36-37, 43; banking application or any other document could be pushed to the customer display during the video chat).
 Calman does not teach the support terminal is a notary terminal or notarizing digital document, notarizing the digital document during the video chat by authenticating a user of the client device based on user input received through the at least one notarization interface; generating one or more digital signatures for the digital document based on one or more user interactions with the at least one notarization interface, applying, to the digital document, an electronic notary seal received from the notary support terminal.
Hatter in the same art of endeavor teach the support terminal is a notary terminal or notarizing digital document, notarizing the digital document during the video chat by (Paragraph 28): authenticating a user of the client device based on user input received through the at least one notarization interface (Paragraph 69, 75); 
generating one or more digital signatures for the digital document based on one or more user interactions with the at least one notarization interface (Paragraph 32-33, 44, 47).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Calman with Hatter in order to improve the system and provide a digital notarization which will increase the security and reliability.
Calman in view of Hatter does not teach applying, to the digital document, an electronic notary seal received from the notary support terminal.
Toth teaches digitally notarizing document el.  1799, applying, to the digital document, an electronic notary seal received from the notary support terminal (abstract, digital seal applied to a document using an e-credential of the owner 220 296).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Calman with Hatter with Toth in order to improve the system and save time.
Regarding claim 2, Calman in view of Hatter in view of Toth teaches, generating one or more digital signature fields for the digital document based on additional user input received from the notary support terminal, wherein generating the one or more digital signatures comprises generating the one or more digital signatures within the one or more digital signature fields (Hatter: Paragraph 44, 63, 65).
Regarding claim 3, Calman in view of Hatter in view of Toth teaches, generating one or more electronic notary seal fields for the digital document based on additional user input received from the notary support terminal, wherein applying the electronic notary seal to the digital document comprises applying the electric notary seal within the one or more electronic notary seal fields (Toth: Col. 14, lines 50-66 and Col. 17, lines 37-65).

Regarding claim 4, Calman in view of Hatter in view of Toth teaches, wherein authenticating the user of the client device based on the user input received through the at least one notarization interface comprises: receiving one or more digital images captured via the at least one notarization interface (Hatter: Col. 17, lines 37-65), the one or more digital images depicting an identification card associated with the user of the client device; and determining a proof of the identification card based on the one or more digital images (Toth: driver's license 1008 , citizenship 1010 passport 1011 healthcare card 1012 debit card 1013  and Fig. 1, el. 101, 110).
Regarding claim 6, Calman in view of Hatter in view of Toth teaches, generating a digital record based on notarization of the digital document during the video chat; and storing the digital record in association with a notary associated with the notary support terminal (Hatter: Paragraph 84).
Regarding claim 7, Calman in view of Hatter in view of Toth teaches, providing, to the client device, a link for accessing the notarized digital document (Hatter: Paragraph 68).
Regarding claim 8, Calman in view of Hatter in view of Toth teaches, capturing, during the video chat and using a camera associated with the client device, a digital image of the user of the client device (Toth: user interface 207 camera 208 photographing owner 209 photographing personal identifying information 210 knowledge-based binding, and digital camera 207. Identity engine 204 specifies an e-credential of the owner 220 specified by owner 201 entering personal identifying information 203 captured 210 by way of user interface 206, by attaching self-photographs 208, and by attaching photographs 209 of the owner's personal identifying information 203).
Regarding claim 9, Calman in view of Hatter in view of Toth teaches, receiving the digital document to be notarized from the notary support terminal (Hatter: Paragraph 50-51, 56).
Regarding claim 10, Calman in view of Hatter in view of Toth teaches, generating a digital record based on notarization of the digital document during the video chat; and storing the digital record in association with a notary associated with the notary support terminal (Hatter: Paragraph 84).
Regarding claim 11, see claim 1 rejection.
Regarding claim 12, see claim 2 rejection.
Regarding claim 14, see claim 6 rejection.
Regarding claim 15, see claims 1 and 2 rejection.
Regarding claim 16, see claim 2 rejection.
Regarding claim 17, see claim 3 rejection.
Regarding claim 18, see claim 4 rejection.
Regarding claim 20, see claim 7 rejection.

	Claims 5, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 20140106721) in view of Hatter (US 20120036081) in view of Toth (US 10,756906) in view of Johnson (US 20160048841).
Regarding claim 5, Calman in view of Hatter in view of Toth teaches, authenticating the user of the client device based on the user input received through the at least one notarization interface.
Calman in view of Hatter in view of Toth does not teach providing, to the client device, one or more knowledge-based authentication security questions via the at least one notarization interface; receiving one or more answers to the one or more knowledge-based authentication security questions via the at least one notarization interface; and determining an authenticity of the user of the client device based on the one or more answers.
Johnson teaches seamless customer transfer in a video conference system (abstract), Jonson teaches digital notary (Paragraph 94, 104) and authentication based on security questions (Paragraph 89, 118).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Calman with Hatter with Toth with Johnson in order to improve the system and increase security.
Regarding claim 13, see claim 5 rejection.
Regarding claim 19, see claim 5 rejection.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 20140106721) in view of Hatter (US 20120036081) in view of Toth (US 10,756906) in view of Jain (US 20170245759).
Regarding claim 10, Calman in view of Hatter in view of Toth teaches, during the video chat: 
Calman in view of Hatter in view of Toth does not teach monitoring an emotional state of the user of the client device; determining, that the user of the client device is associated with a state of duress; and providing, to the notary support terminal, a notification of the state of duress associated with the user of the client device.
Jain teach detecting the emotional state, identify state of duress and provide the notification (Paragraph267, 269). 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Calman with Hatter with Toth with Jain in order to improve the system and identify if the user is under pressure which will increase the system security. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652